Citation Nr: 9906794	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  92-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint/disc disease, lumbosacral spine with 
osteophyte formation, for the period prior to June 11, 1993, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. 
§ 3.321 (1998).

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint/disc disease, lumbosacral spine with 
osteophyte formation, for the period beginning June 11, 1993, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. 
§ 3.321 (1998). 

4.  Entitlement to a compensable rating for degenerative 
joint disease, left knee with patellofemoral spurring, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, to include the issue of whether a substantive 
appeal was timely filed.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
November 1960 and from June 1962 to February 1980.  

By a January 1991 rating decision, the Department of Veterans 
Affairs (VA) regional Office (RO) in Portland, Oregon, in 
pertinent part, granted service connection for low back 
strain with degenerative disc disease and osteophyte 
formation and assigned a 10 percent rating effective from May 
1990.  The veteran perfected his appeal and the Board of 
Veterans' Appeals (Board) remanded this claim for additional 
development in January 1993 and March 1995. 
                                                   
By a June 1995 rating decision, the Portland RO, in pertinent 
part, redesignated the veteran's condition as degenerative 
joint/disc disease, lumbosacral spine with osteophyte 
formation and increased the rating to 20 percent, effective 
from June 11,  1993.  By the same rating decision, the 
Portland RO granted service connection for degenerative joint 
disease, left knee with patellofemoral spurring and assigned 
a noncompensable rating effective from April 1995.  By the 
same rating action, the Portland RO also denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran subsequently perfected his appeals concerning an 
increased rating for his left knee disability and concerning 
service connection for PTSD.  

In January 1996, the veteran filed a written statement, 
indicating that he was seeking entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).  

By an August 1996 rating decision, the Portland RO, in 
pertinent part, increased the rating for degenerative joint 
disease, left knee with patellofemoral spurring, to 10 
percent, effective from April 1995.  

The procedural history above indicates that there are 
actually two claims currently before the Board relating to 
the veteran's service-connected lumbosacral spine disability: 
entitlement to a rating in excess of 10 percent for 
degenerative joint/disc disease, lumbosacral spine with 
osteophyte formation, for the period prior to June 11, 1993; 
and entitlement to a rating in excess of 20 percent for 
degenerative joint/disc disease, lumbosacral spine with 
osteophyte formation, for the period beginning June 11, 1993, 
to include the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1998).  To ensure a clear and 
accurate assessment of the veteran's disabilities during 
these two periods of time, the Board will address these as 
two separate issues.  The procedural history regarding the 
veteran's claim concerning entitlement to a total disability 
rating based on individual unemployability is discussed 
below.

The Board notes that in January 1998, the jurisdiction of the 
veteran's claims file was permanently transferred to the RO 
in Seattle, Washington.  The Board further notes that when 
this claim was previously before the Board, the veteran was 
represented by the Oregon Department of Veterans' Affairs.  
However, in March 1997, the veteran appointed the American 
Legion as his representative.  The American Legion thereafter 
submitted a written brief presentation on behalf of the 
veteran.


REMAND

The veteran essentially contends that he has PTSD resulting 
from experiences while allegedly serving in Vietnam and 
later, while serving as a Chief Master at Arms.  The veteran 
also contends that the symptoms of his lumbosacral spine and 
left knee disabilities are more severely disabling than 
reflected by the ratings assigned by the Portland RO.  The 
veteran is also seeking entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1)(1998), as well as a 
total disability rating based on individual unemployability 
due to service-connected disabilities.

Claim concerning service connection for PTSD

During a Social and Industrial Survey examination for VA 
purposes in April 1995, the veteran reported numerous 
stressors, which are set forth in more detail below.  

During an examination for VA purposes in April 1995, the 
veteran reported that he had been a combat veteran in 
Vietnam.  He reported multiple distressing incidences which 
happened while he was there.  He once saw two Vietnamese 
children who were in a canoe planting mines.  He sated that a 
helicopter came down and actually cut the boys in half.  He 
said that at the time, the boys were about the same age as 
his grandchildren.  The veteran described another incident in 
which a GI was hanging by his thumbs and tied to a tree.  His 
abdomen had been cut and his intestines were hanging out.  He 
was not dead, and other GI's had to kill him.  The veteran 
reported that another GI was tied to a raft.  All around the 
raft were mines that would have exploded if the raft had hit 
the mines.  The final result was that the raft was blown up.  
The veteran mentioned other episodes such as being in the TET 
Offensive in 1968, seeing human parts floating around boats, 
watching boats drag water for Vietnamese soldiers planting 
and pulling up body parts.  The veteran returned from Vietnam 
in December 1969.

After that, he got his family and went to New London, 
Connecticut.  From there, he went to Europe and continued in 
the service for another ten years.  He stated that things 
were essentially very smooth, and that he enjoyed his time in 
the military, except for one year, wen he was Chief Master at 
Arms in charge of drug enforcement.  This was during 1978.  
He stated that he "busted most people on the ship," and 
that he had many enemies.  He stated that often his life was 
threatened, and that his enemies tried to stab him in his 
sleep.  One time when his son was traveling with him, his 
enemies tried to set his son's mattress on fire.  On another 
occasion, they threw scalding hot water on his son's legs.  
Otherwise, the veteran stated that he had a lot of good 
friends from the military, that he had good memories, and 
that he essentially enjoyed his time.  Following the 
examination, the VA examiner concluded that although he 
experienced very traumatic incidents while in Vietnam and 
acting as a Chief Master at Arms, he had functioned extremely 
well both socially and occupationally.  While he currently 
had a few symptoms of PTSD, the VA examiner concluded that 
the veteran was minimally impaired.  Axis I diagnosis was 
alcohol abuse/dependence.  PTSD was not diagnosed.

In a Form 9 filed in February 1996, the veteran, in part, 
criticized his PTSD examination for VA purposes and also 
reported that one of his best friends, [redacted], 
was killed in Vietnam on February 21, 1968.  It was noted 
that Mr. [redacted] apparently drowned when he fell off of a 
river boat.  They had become good friends when both were 
stationed at Point Mugu, Naval Air Station, California.  

The veteran attached numerous documents to his Form 9.  This 
included a PTSD questionnaire, in which the veteran indicated 
that he had served on the USS Sphinx (ARL-24) as a loading 
1st class PO, which involved repair and operation of the 
ship's main propulsion engines and related equipment (as well 
as the ship's diesel gun).  The veteran indicated that he 
served up and down the rivers of Vietnam.  

The veteran attached a typewritten statement to the 
questionnaire, detailing his alleged stressors in Vietnam.  
He reported that in December 1968, his aircraft was fired 
upon while he was flying into Saigon.  Staying at the 
"Saigon Hotel," the veteran was advised of the continual 
threat from the Vietnamese.  Once, the veteran was walking 
towards the mess hall when a truck passed.  Grenades were 
thrown and shots were fired.  Everybody hit the ground and as 
the veteran recalled, some people were hurt.  The veteran did 
not know if anyone died, but he was scared.  Later that 
evening, the barracks were attacked and bullets penetrated 
the building.  Some of those bullets landed or hit above the 
veteran in his rack.  This lasted between 15 to 20 minutes.  
The next day, the veteran flew out of Saigon to wait at a 
pier for pickup by a river boat.  The river boat was to take 
him up river to meet a reconverted ship which was outfitted 
to repair Navy gunboats.  

When he got to the pier, no one was there and the river boat 
did not come for 24 hours.  He stayed at the pier for 24 
hours without food, water or shelter.  The next morning the 
river boat appeared.  While going up the river, he came 
around a bend in the river.  There was a GI hanging by his 
thumbs from a tree.  The North Vietnamese had cut his stomach 
open and his intestines were hanging out.  But the GI was 
still alive.  The boat captain was afraid to go in and try to 
rescue him because "Charlie" might be present.  The GI was 
pleading for the crew to kill him, so the boat captain 
ordered him shot.  They continued up the river for a period 
of time.  They came to an area where there were a group of 
naked women bathing.  They were hollering "Hey, GI come see 
us," and "American GI come over here."  Due to the 
experience of the boat captain, he knew it was a trap.  He 
opened fire into the bush behind the naked women.  In the 
bush, there was "Charlie" again.  They could hear yelling 
and screaming, and there was gun fire coming toward them, as 
well as the crew shooting at "Charlie."

The veteran arrived at his ship the day before the TET 
offensive in 1968.  Within 15 or 20 minutes of boarding ship, 
he went to general quarters, as the ship was being attacked.  
The veteran did not have anywhere to go but inside the 
"skin" of the ship, because he had not been assigned any 
general quarter stations.  He did not know his way around or 
anything.  This lasted for a period of time, and the veteran 
finally got checked in aboard ship.  Aboard ship, they had 
Vietnamese living on board.  They were eating with them, and 
had sleeping compartments to themselves.  The veteran had 
been told by his seniors not to trust any of them due to the 
fact that North and South Vietnamese could not be 
distinguished. 

During his time aboard ship, the veteran saw a couple of 
things that had bothered him badly.  One time, there was a 
wooden raft floating down toward the ship: a live GI had been 
tied to the raft.  Surrounding the raft were mines which were 
set to go off at the time it hit anything solid.  It was 
coming toward the ship.  The captain ordered the raft 
destroyed and the American GI was killed.  Another incident 
involved two little boys in a dug-out canoe on the starboard 
side of the ship.  They could not have been over 9, 10 or 11 
years old.  They were planting mines.  A US Army helicopter 
came over and cut the little boys and their canoe in half 
with machine gun fire.

One day the veteran was officer of the deck.  He was watching 
this one Vietnamese man who kept walking to the fantail of 
the ship and then to the center of the engine room (otherwise 
known as pacing the ship).  The veteran reported this to the 
ship's Executive Officer.  The Executive Officer reported it 
to the Commanding Officer.  Soon after that there was an 
interrogation.  They took the Vietnamese man into the skin of 
the ship.  About an hour or so later he was taken to the 
fantail of the ship and shot.

The veteran had a very good friend who was a river boat 
captain in his area.  While in Vietnam, he "went a little 
bit crazy."  When he captured a Vietnamese national, he 
would kill them.  He would tear the flesh from their skull 
and cut their heads off.  He would then put the skulls on 
pegs which outlined the main deck of his river boat.  One 
time, a river boat came in which had been hit and partially 
blown apart.  There were people killed.  Out of curiosity, 
the veteran wanted to go down and see what damage was done to 
the engine room, even though it was not his responsibility.  
When he entered the engine room, he found blood, body parts 
and a man's arms and hand floating in the bilge.

Whenever the ship went to anchor, boats would circle the 
ship.  These boats had guards with guns and grappling hooks 
attached to a steel cable or rope.  The purpose of the 
grappling hook was to snag any underwater mines or swimming 
saboteurs.  Several times when they would pull up a grappling 
hook, a body or parts of a human body would be attached.  On 
another incident aboard ship, it was found that there had 
been poison put in the fresh water tanks on board.  They had 
to dump all the water and remake the fresh water.  The 
veteran left Vietnam in December 1969.

The veteran further wrote that he was stationed in Norfolk, 
Virginia sometime in 1978.  He reported being aboard the USS 
Shenandoah AR-26, which was an old destroyer tender.  Aboard 
this ship, his first duty was Chief Master at Arms (which was 
like a Chief of Police).  This ship had approximately 750 
men, plus officers.

The veteran was now a Chief Petty Officer.  He took over the 
duties of Chief Master at Arms.  The veteran's duties were to 
maintain and control the men aboard ship and to enforce 
military regulations.  During this time, the veteran 
encountered many, many drug-related incidents.  He had been 
sent to a week long self-defense school, as well as a drug-
related school.  They taught him many things about drugs, 
what to watch out for and how to protect himself.  The ship, 
according to the veteran, was "infested" with drugs.  Close 
to 90 percent of the enlisted men were using drugs.  When the 
veteran caught them, some of them would go before a Captain's 
Mast and some of them were court-martialed.  During the time 
of his drug enforcement duties, the veteran's son also 
reported on board ship.  The crew, of course, found this out.  
They took a lot of revenge out on him.  Being his father, the 
veteran was hurt and worried, as well as had stress and 
strain.  He had hoped that this cruise, being his last cruise 
before retirement, would be a joyful one, something to 
remember.  The veteran's son came aboard ship in Naples, 
Italy.  Upon arrival of his son aboard the ship to which he 
was assigned, the veteran's life totally changed.  It was 
problematic because the crew did not like the veteran as 
Chief Master at Arms.  The veteran was busting up their drug 
dealings.  One particular time they had a drug bust of a 
sailor who was always in trouble with drugs.  He went before 
the Captain and attempted to hit him.  The veteran had to 
take this man down and arrest him, putting him in handcuffs.

Another time, a sailor (he was always using drugs and making 
trouble) was in handcuffs.  The veteran took him to breakfast 
and released his cuffs.  He ate his breakfast.  Afterwards, 
the veteran escorted him back to the Chief Master at Arms 
office.  While he was walking in front about 4 or 5 paces, he 
attempted to jump ship, with his hands in cuffs behind his 
back.  As he jumped, the veteran grabbed his arms and saved 
his life.  This individual was eventually discharged.  
Another time, a close shipmate of the veteran cut his wrists 
trying to commit suicide.  Luckily his life was spared.  

During this time, the veteran and his son were both crew 
members.  His son was a mess cook, and he had his rack down 
in the mess cook's quarters.  Out of revenge, while he was 
asleep, his rack was set on fire.  His legs were burnt and 
the fire was put out.  Later on, four or five shipmates (mess 
cooks presumably) carried the veteran's son into the galley.  
There was a big pot with scalding hot water.  They poured 
this water on this legs and feet, and he still apparently has 
scars from this incident today.

The veteran would make tours at night with another shipmate, 
Petty Officer 1st Class [redacted], who was the veteran's senior 
first class officer.  They would find people dealing drugs at 
all hours of the night.  At one particular time, they had a 
photo studio aboard ship.  It caught on fire as a result of 
drug dealings. 

There was allegedly a death threat placed on the veteran's 
life.  He could not leave the ship while they were over seas 
because he was busting too many people and they were afraid 
that if the veteran went ashore, he would be killed.  One 
night in the chief's quarter, the veteran was in his rack.  
One night, there was a figure of a man near his rack and the 
veteran thought he saw a blade.  The man was attempting to 
stab the veteran.  The veteran was scared and said, "Hey, 
what the hell are you doing?"  The man ran off.

The veteran encountered people on board carrying sawed off 
shot guns in their trouser legs.  The veteran also found 
people carrying drugs taped to their legs. 

Petty Officer 1st Class [redacted] had to disembark from 
the ship under emergency leave; his wife was deathly ill.  
When he arrived in the US, he called the veteran's wife and 
said "Hey, if you ever want to see [the veteran] alive, and your 
son you best get them off of the ship."  The veteran had had 
no communication with his wife at that time other than by 
letter.  The veteran eventually was notified that a contract 
had been put out against the lives of himself and his son.  
The veteran decided to stay on board ship to protect his son.  
During this time, the veteran "busted" a Chief Petty 
Officer who was using drugs.  The Commanding Officer of the 
ship "basically just slapped his hands."  The veteran was 
eventually relieved of his duties as Chief Master at Arms and 
went back to doing diesel engine repair.  The veteran 
suggested that the ship's commanding hierarchy may have been 
involved in the drug dealing.  

The veteran also attached a letter from a US Navy Captain 
dated in February 1980.  In this letter, it was noted that 
the veteran had enlisted in the Navy in September 1957.  From 
that time, he apparently served in the following commands: 
NTC San Diego, California; USS Gunston Hall (LSD-5); Naval 
Supply Depot, Seattle, Washington; Surface Craft Department, 
US Naval Air Station, Point Mugu, California; USS Sphinx 
(ARL-24); USS Sunbird (ASR-15); USS Los Alamos (AFDB-7); USS 
Vulcan (AR-5); NAVSTA Norfolk, Virginia; USS LY Spear (AS-
36); and the USS Shenandoah (AD-26).  It was further noted 
that the veteran had been awarded the Presidential Unit 
Citation Ribbon, Navy Unit Commendation Ribbon, four Good 
Conduct Awards, National Defense Service Medal, Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal with 
device.  

The veteran attached a sheet of names of individuals who 
appear on the Vietnam Veterans Memorial wall.  He highlighted 
the name of "[redacted]" who was in the Navy 
and died in Vietnam in February 1968.  The veteran also 
attached copies of 20 photographs, which were apparently 
taken during his days of active duty in Vietnam. 

The veteran also attached a written statement dated in 
February 1996 from his spouse, who essentially restated his 
allegation that a contract had been put out on the veteran's 
life and his son's life while he was serving as Chief Master 
at Arms.  She also reported that after the veteran returned 
from Vietnam, he was very jumpy and nervous.  

In another written statement dated in February 1996, the 
veteran's son essentially reiterated his father's allegations 
of drug use, harassment and death threats while serving as 
Chief Master at Arms.  

In April 1996, the VA physician who had examined the veteran 
in April 1995 filed an addendum to his report.  In this 
addendum, he stated, in pertinent part, that he had been 
asked to clarify whether or not the veteran had PTSD.  After 
noting that the veteran had a few symptoms of re-experiencing 
the trauma and hyperarousal, he had minimal symptoms of 
avoidance.  The veteran seemed to minimally impaired both 
socially and occupationally.  Thus, it was this physician's 
impression that the veteran did not meet the criteria for 
PTSD. 

In June 1996, the veteran underwent another examination for 
VA purposes.  He essentially restated his history of 
stressors as detailed above.  At the conclusion of this 
examination, the VA examiner diagnosed the veteran as having 
PTSD.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996).  If a veteran did not engage in 
combat, claimed stressors must be verified by official 
service records or other credible supporting evidence.  Cohen 
v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 
283 (1994); Zarycki v. Brown, 6 Vet.App. 91 (1993).

As indicated above, the claims folder reflects varied medical 
conclusions as to whether the veteran actually has PTSD.  
However, he has been diagnosed as having PTSD by at least one 
medical doctor.  To properly evaluate the veteran's claim and 
determine whether he actually has PTSD, the Board finds that 
an attempt to verify the veteran's claimed stressors is 
warranted.

The RO should contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to assist in verifying 
the veteran's alleged stressors.  The Board acknowledges that 
some of the discrepancies in the record may make any request 
for USASCRUR confirmation difficult.  Nevertheless, although 
he has the burden of submitting evidence in support of his 
claim, the critical evidence may be in the control of the 
Federal Government.  In such situations, the VA should be 
responsible for attempting to provide or obtain the material.  
Murphy V. Derwinski, 1 Vet. App. 78, 82 (1990).

The RO should also obtain any additional treatment records of 
the veteran since May 1995, when the records reflecting VA 
treatment were last received.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  Moreover, if any service stressor is 
verified, a current VA examination, to diagnose or rule out 
PTSD under the criteria of DSM-IV, is warranted. 

Claims concerning increased ratings for 
lumbosacral spine and left knee disabilities

In DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The Board finds that the VA medical examinations conducted in 
April 1995 and June 1996 failed to adequately provide 
information as to whether the veteran's lumbosacral and/or 
left knee disabilities significantly limited the veteran's 
functional ability during flare-ups or when the joints were 
repeatedly used over time.  There was also no mention as to 
whether the lumbosacral spine and/or left knee exhibited 
excess fatigability or incoordination.  Therefore, a new 
orthopedic examination for VA purposes is warranted to 
adequately evaluate these claims for increased ratings.  

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with 
claims for increased rating, shall result in denial of those 
claims.  38 C.F.R. § 3.655 (1998).

The most recent treatment records pertaining to the veteran 
were associated with the claims file in June 1995.  To ensure 
that the veteran's claims for increased rating will receive 
fully informed evaluations, clinical data taking into account 
the condition of his lumbosacral spine and left knee 
disabilities, since June 1995, must be obtained and reviewed.  
38 C.F.R. §§ 4.1, 4.2 (1998).  VA has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that 
the duty to assist includes obtaining available records which 
are relevant to the claimant's appeal.  The duty to assist is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The Board notes that the Portland RO, in February 1995, 
received the copy of a decision granting the veteran 
disability benefits from the Social Security Administration.  
This decision was accompanied by copies of medical records 
utilized by the Social Security Administration in granting 
the benefits.  The RO should contact the Social Security 
Administration and determine if they have any additional 
medical treatment records pertaining to the veteran, in 
addition to those previously forwarded in February 1995.  In 
Hayes v. Brown, 9 Vet.App. 67 (1996), the Court held that as 
part of the Secretary's obligation to review a thorough and 
complete record, VA is required to obtain evidence from the 
Social Security Administration and to give that evidence 
appropriate consideration and weight.  In this case, such 
records may prove relevant to the veteran's claim.  


Claim concerning entitlement to an
extraschedular rating under 38 C.F.R. § 3.321

In a written statement filed in January 1996, the veteran 
indicated that he was seeking entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 (1998).  In a 
March 1997 rating decision, the Portland RO denied the 
veteran's claim for an extraschedular rating.

The Board notes that in Spurgeon v. Brown, 10 Vet.App. 194 
(1997), the Court concluded that a remand was required due to 
the Board's failure to notify the appellant in that case that 
he was responsible for furnishing employment records to 
support his claim that his service-connected wrist disability 
affected his employment.  The Court noted that one of the 
criteria for purposes of determining whether to award an 
extraschedular rating in "exceptional" cases under 38 
C.F.R. 
§ 3.321(b)(1) is a showing that a disability causes "marked 
interference with employment".  In Spurgeon, the appellant 
testified that his wrist condition had "quite disturbed" 
his work and that he had missed 800 hours of work at the U.S. 
Postal Service.  There was no evidence in the record, 
however, that VA ever attempted to secure the appellant's 
employment records and no evidence that VA ever notified the 
appellant that he had the ultimate responsibility of 
furnishing the records.  In this regard, the Court noted that 
if VA (for whatever reason) could not or would not request 
the veteran's employment records, it had, at a minimum, an 
obligation to advise the appellant of their relevance to his 
claim.  38 C.F.R. 
§ 3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a 
remand was required.

In the present case, the Portland RO did not formally 
attempted to secure the veteran's employment records or 
notify the veteran of his ultimate responsibility in 
furnishing these most relevant records in relation to the 
claim to extraschedular benefits under 38 C.F.R. § 3.321 (b) 
(1998).  The Portland RO also did not advise the veteran of 
the need to provide evidence of frequent periods of 
hospitalization.  Therefore, the issue of entitlement to an 
extraschedular evaluation is not ripe for appellate review 
and must be Remanded for due process requirements.

Claim concerning entitlement to TDIU

By a June 1995 rating decision, the Portland RO, in part, 
denied entitlement to a total rating for compensation on the 
basis of individual unemployability.  The veteran submitted a 
notice of disagreement concerning this denial in January 
1996, indicating that he had received notice of the denial in 
July 1995.  A statement of the case was issued in April 1996.  
On the cover letter attached to the statement of the case, 
the veteran was advised that he had to file a substantive 
appeal with in 60 days from the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action he had appealed.  
The veteran was further notified that if the Portland RO did 
not hear from him within this period, his case would be 
closed.  

The veteran did not file, within the following 60 days or by 
the end of July 1996, any response to the April 1996 
statement of the case.  In September 1996, the veteran filed 
another application for increased compensation due to 
unemployability.  While the Portland RO certified the issue 
of entitlement to TDIU as being on appeal, the question 
arises as to whether there was a timely substantive appeal to 
this issue.  This must be addressed by the RO.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Any pertinent VA medical records 
documenting psychiatric treatment of the 
veteran or treatment for his lumbosacral 
spine and/or left knee disabilities, 
subsequent to June 1995, which have not 
already been associated with the claims 
file, should be obtained and made part 
of the record. 

2. The RO contact the veteran and ask him 
to furnish the names and addresses of 
private sources of any psychiatric 
treatment or treatment for his 
lumbosacral spine and/or left knee 
disabilities that he has received since 
June 1995.  After obtaining the 
appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder. 

3.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include employment records documenting 
time lost from employment since 1990 due 
to his lumbosacral spine and left knee 
disabilities.  (Note:  Each joint should 
be discussed separately.)  He should also 
be requested to submit evidence of 
frequent periods of hospitalization for 
his lumbosacral spine and left knee 
disabilities in support of his claim for 
an extraschedular evaluation.  Moreover, 
the veteran should submit an up-to-date 
employment history.  Any medical evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

4.  The RO should afford the veteran with 
one more opportunity to provide details 
regarding the incidents in which he was 
involved in Vietnam (including serving 
aboard the USS Sphinx) and as a Chief 
Master at Arms (including service aboard 
the USS Shenandoah).  Most importantly, 
the veteran should be asked to provide 
any additional information to verify the 
claimed stressors, to include names of 
individuals affected, dates of the 
incidents, the unit to which he was 
assigned at the date of the incident and 
the unit to which any involved party was 
assigned, and whether the incident was 
reported and to whom.

5.  The RO should also obtain copies of 
any medical records relied upon in 
evaluating the veteran's claim for Social 
Security benefits since February 1995 and 
permanently associate these records with 
the claims folder.  

6.  With the additional information 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and all other 
documentation relevant to the stressor 
element of the PTSD claim should be sent 
to the USASCRUR, which should be 
requested to research and attempt to 
verify the veteran's alleged stressors, 
including those detailed above.  A copy 
of this Remand decision should also be 
provided.  Any additional sources of 
search recommended by USASCRUR should be 
pursued.

7.  If, and only if, any service stressor 
is verified (or the veteran is found to 
have engaged in combat), he should be 
afforded a special VA psychiatric 
evaluation by a VA psychiatrist who is 
qualified to evaluate and diagnose PTSD 
and who has not previously examined or 
treated the veteran.  The claims file 
must be made available to and be reviewed 
by the examiner before the examination.

a.  The examination is to be 
conducted in accordance with the 
fourth edition of the Diagnostic and 
Statistical Manual of Mental 
Disorders (DSM-IV), and all 
appropriate studies are to be 
performed. 

b.  The examiner should determine if 
the veteran has PTSD.

c.  If the examiner believes that 
PTSD is the appropriate diagnosis, 
he or she must specify the evidence 
relied upon to determine the 
existence of the stressors and 
specifically identify which 
stressors detailed in the service 
department report, the service 
medical and administrative records, 
or verified by the RO are 
responsible for that conclusion.  

d.  In determining whether or not 
the veteran has PTSD due to an 
inservice stressor, the examiner is 
hereby notified that only the 
verified history detailed in the 
report provided by the service 
department, the service medical and 
administrative records, or 
specifically verified by the RO, may 
be relied upon. 

e.  The examiner should reconcile 
any diagnosis and/or conclusion(s) 
that conflict with those previously 
made regarding the veteran's 
psychiatric condition, and provide 
detailed reasons for any 
disagreement.  

8.  The RO should also schedule the 
veteran for a special VA orthopedic 
examination.  The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
will result in the denial of his claim 
for a compensable rating.  A copy of this 
notification letter should be associated 
with the claims file. 

9.  The veteran should thereafter be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected lumbosacral spine and 
left knee disabilities. 

a.  General information for the 
examiner:  The claims folder must be 
made available to the examiner for 
review before the examination.  A 
copy of this Remand decision must be 
provided.  Such tests and/or X-rays 
as the examiner deems necessary 
should be performed, and all related 
documentation should be associated 
with the claims file.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

b.  The examiner should provide the 
answers/findings indicated below to 
each question or instruction posed.  
The answers should be proceeded with 
the Roman numeral corresponding to 
the Roman numeral of the question or 
instruction.  All 
instructions/questions should be 
answered unless not feasible.  If 
not feasible, the reasons for each 
question unanswered should be 
discussed.  

I.  The examiner should 
provide the ranges of 
motion in degrees of the 
left knee.  For VA 
purposes, normal knee 
flexion is to 140 degrees, 
and normal knee extension 
is to 0 degrees.  The 
examiner should note 
whether the veteran has 
mild, moderate or severe 
recurrent subluxation or 
lateral instability.  In 
addition, the normal 
ranges of motion of the 
low back should be 
indicated by the examiner.  
The examiner should also 
note whether there is 
listing of whole spine to 
opposite side; positive 
Goldthwaite's sign, loss 
of lateral motion, 
osteoarthritic changes, 
narrowing or irregularity 
of a joint space, muscle 
spasm on extreme forward 
bending, loss of lateral 
spine motion, unilateral, 
in standing position or 
abnormal mobility on 
forced motion. 

II.  The examiner should 
indicate whether the 
veteran's lumbosacral 
spine and/or left knee 
exhibits weakened 
movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disabilities; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
express an opinion on 
whether pain could 
significantly limit 
functional ability during 
flare-ups or when the 
veteran's lumbosacral 
spine and/or left knee is 
used repeatedly over time.  
This determination should, 
if feasible, be portrayed 
in terms of the degree of 
additional range of motion 
loss or favorable or 
unfavorable ankylosis due 
to pain on use or during 
flare-ups.  

IV.  The examiner should 
take a current work 
history, to include any 
time lost from employment 
due to the lumbosacral 
spine and/or left knee 
disabilities.  The 
examiner should also 
describe what types of 
employment activity would 
be limited because of the 
veteran's service-
connected disabilities and 
whether or not sedentary 
employment would be 
feasible.

10.  A neurological examination of the 
veteran's low back should be conducted.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated tests and studies should be 
accomplished.  The examiner should note 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, other neurological findings 
appropriate to site of diseased disc and 
intermittent relief or little 
intermittent relief from symptoms.  

11.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

12.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

13.  After the above development is 
completed, the RO should again consider 
the appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation under the 
provisions of 38 C.F.R. § 3.321 (1998).  

14.  Thereafter, the RO should again 
review the record.  If the veteran's 
claims concerning service connection for 
PTSD; a rating in excess of 10 percent 
for degenerative joint/disc disease, 
lumbosacral spine with osteophyte 
formation, for the period prior to June 
11, 1993, to include the issue of 
entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321 (1998); a rating 
in excess of 20 percent for degenerative 
joint/disc disease, lumbosacral spine 
with osteophyte formation, for the period 
beginning June 11, 1993, to include the 
issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321 (1998); 
and a compensable rating for degenerative 
joint disease of the left knee with 
patellofemoral spurring, to include the 
issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321, remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include discussion of DeLuca, 38 C.F.R. 
§ 3.321, and the provisions of 38 C.F.R.  
§ 3.655, if appropriate.  Consideration 
should be given to whether it would be to 
the veteran's advantage to rate his back 
disability with radiculopathy as one 
disability under the criteria for 
intervertebral disc syndrome as opposed 
to separate back and neurological 
disabilities.  Consideration should also 
be given to the recent case of Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  Therein, the United States 
Court of Veterans Appeals held that with 
regard to initial ratings following the 
grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  Finally, consideration should 
be given to whether any existing 
limitation of motion and instability in 
the knee may be rated separately.  See 
VAOPGCPREC 23-97.

If the determination regarding the 
timeliness of the appeal regarding the 
issue of entitlement to TDIU remains 
adverse to the veteran, this issue should 
also be referenced on the supplemental 
statement of the case and the veteran and 
his representative should be given a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information and afford 
the veteran due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
      Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 24 -


